TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00013-CV



                                    Carl Heidolph, Appellant

                                                  v.

                                      Sandy Coach, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-FM-99-005016, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Carl Heidolph has filed a motion to dismiss this appeal with prejudice.

Heidolph represents that the parties have settled all of the issues in this case. Appellee Sandy Coach

agrees to the motion. We grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 6, 2008